Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is a response to application no. 16/718,517 filed on 12/18/2019. 
Claims 1 – 20 are pending and ready for examination.


Priority
This application claims priority to US provisional application no. 62/781,306 filed on 12/18/2018 and application no. 62/854,058 filed on 05/29/2019.


Allowable Subject Matter
Claims 1 – 20 are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Application submitted on 12/18/2019 has been fully considered. Detailed search has been conducted by the examiner. The relevant prior arts have been cited in PTO-
Cited prior art US- 2016/0192238 -A1 discloses a method and apparatus for user/base station signaling and load balancing across a wireless network (abstract). It discloses a load-balancing architecture that relies on information indicative of current load in one or more BS cells, as well as additional reference-signals that enable UTs to predict the net throughput from each nearby BS (¶ [0043]). The prior art lacks teaching of determination of an expected throughput that exceeds an actual throughput for a base station and normalized load for predicting the expected throughput.
Cited prior art US-7,729,262 B2 discloses throughput of each channel of each access point based on traffic load information for each access point and any neighboring access points (abstract); but fails to disclose throughput of a session at a base station and then identify load imbalances in network based on determination of an expected throughput that exceeds at least a threshold amount from an actual throughput for a base station.
The prior arts of record fail to teach a system and a method for identifying load imbalances in a telco network by determining that expected throughput exceeds an actual throughput by at least a threshold amount, wherein the actual throughput is determined for a session at a base station of a plurality of base stations and the expected throughput is predicted for the session based on a normalized load at the base station, wherein the normalized load relates to loads across the plurality of base stations, as substantially described in the independent claims 1, 8 and 15. The claims 
The claims are novel over the prior arts in terms of entirety of the claims. Claims 2 – 7 depend on claim 1; claims 9 – 14 depend on claim 9; and claims 16 – 20 depend on claim 15. Therefore, dependent claims 2 – 7, 9 – 14 and 16 – 20 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571) 272-8009. The examiner can normally be reached on MON - FRI 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 

/ROWNAK ISLAM/Primary Examiner, Art Unit 2474